Citation Nr: 1230473	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for residuals, right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2009 notice of disagreement (NOD), the Veteran contested the initial evaluation.  In an April 2010 rating decision, the RO increased the initial evaluation to 10 percent.  Although the increase represents a grant of benefits, a decision awarding a higher evaluation, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia is not recurrent.

2.  The Veteran's keloidal scar in the right inguinal area is painful.

3.  The Veteran's keloidal scar in the right inguinal area is not associated with underlying soft tissue damage or in excess of 144 square inches in area, nor does the scar frequently lose skin covering.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent disabling for residuals of right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7338 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran is challenging the initial evaluation of his service-connected disability.  Once service connection has been granted, in the context in which the claim initially arose, the claim has been substantiated.  Therefore, additional VCAA notice under § 5103(a) is not required, as the initial intended purpose of the notice has been fulfilled; any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once an NOD has been filed, for example contesting a downstream issue such as the initial evaluation assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2011).  Here, the RO provided the Veteran with the required SOC and a supplemental statement of the case discussing the reasons and bases for not assigning a higher initial evaluation and citing the applicable statutes and regulations.

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the Veteran was afforded a VA examination relevant to the issue on appeal in February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Second, the RO obtained the Veteran's VA treatment records and service treatment records.  Additionally, private treatment records from the Beth Israel Deaconess Medical Center have been associated with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In a February 2009 RO rating decision, the Veteran was initially service connected for the residuals of his right inguinal hernia repair, but was assigned a noncompensable evaluation under Diagnostic Code 7338.  In an April 2010 decision review officer (DRO) rating decision, the Veteran was assigned a 10 percent evaluation, effective June 25, 2008, under Diagnostic Codes 7338 and 7804 for a painful scar.  

Inguinal hernias are rated under Diagnostic Code 7338.  A 60 percent evaluation is warranted for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, or when considered inoperable.  A 30 percent evaluation is warranted for a small inguinal hernia, postoperative recurrent, unoperated irremediable, not well supported by a truss, or not readily reducible.  A 10 percent evaluation is warranted for a postoperative recurrent, readily reducible, and well supported by a truss or belt inguinal hernia.  A noncompensable evaluation is warranted for an unoperated, but remediable inguinal hernia, or when the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent evaluation can be added for bilateral involvement, provided the second hernia is compensable; this means the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter hernia is of a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective October 23, 2008; these regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  The rating criteria applicable for rating scars, effective prior to October 23, 2008, follow:
Scars, other than on the head, face, or neck, that are deep or cause limited motion are rated under Diagnostic Code 7801.  A 40 percent evaluation is warranted for scars exceeding 144 square inches (929 sq. cm.) in area.  A 30 percent evaluation is warranted for scars exceeding 72 square inches (465 sq. cm.) in area.  A 20 percent evaluation is warranted for scars exceeding 12 square inches (77 sq. cm.) in area.  A 10 percent evaluation is warranted for scars exceeding 6 square inches (39 sq. cm.) in area.  A deep scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than on the head, face, or neck, that are superficial or do not cause limited motion are rated under Diagnostic Code 7802.  A 10 percent evaluation is warranted for scars of 144 square inches (929 sq. cm.) or greater in area.  A superficial scar is one not associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Superficial, unstable scars warrant a 10 percent evaluation under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Superficial scars, painful upon examination, warrant a 10 percent evaluation under Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe, even though amputation of the part would not warrant a compensable evaluation under 38 C.F.R. § 4.68.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Other scars are to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Veteran underwent right inguinal hernia repair surgery in May 2006.  In his April 2008 separation medical history, the Veteran reported he still had pain from his surgery.  In a July 2008 VA primary care note, the physician noted the Veteran's right inguinal hernia was repaired, but the Veteran was having pain.  The physician noted a slight bulge and some discomfort after right inguinal hernia repair.  In a July 2008 VA social work initial evaluation note, the social worker noted the Veteran had right inguinal hernia repair during active service, but the Veteran still had pain and trouble walking.  

In the February 2010 VA examination, the Veteran reported worsening pain at the site of the right inguinal hernia repair with lifting, bending, and exercising.  The examiner noted there was no longer a hernia present.  There was, however, a keloidal scar 7.0 cm in length and 0.2 cm in width in the right inguinal area.  The Veteran was diagnosed with right inguinal hernia post-operative residual pain and a scar.  The examiner noted the Veteran's problems with lifting and carrying due to the pain.  

The Board finds the Veteran is not entitled to an initial evaluation in excess of 10 percent disabling for residuals of his right inguinal hernia repair.  In February 2010, the VA examiner noted there was no longer a hernia present in the right inguinal area.  At no time during the period on appeal was there any indication the Veteran used a truss or a belt to support the herniated area.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Code 7338.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).  In February 2010, the VA examiner indicated the Veteran's scar in the right inguinal area was 7.0 cm in length and 0.2 cm in width.  There was no indication the scar was unstable, or frequently lost covering of the skin over the scar.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Codes 7801, 7802, or 7803.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 (2008).  In his April 2008 separation medical history, the Veteran reported pain from his right inguinal hernia surgery.  In July 2008 VA notes, the Veteran reported pain at the hernia surgery site.  In February 2010, the VA examiner noted one scar in the right inguinal area, which the Veteran reported was painful upon lifting, bending, and exercising.  Therefore, the Veteran is entitled to a 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  As the Veteran is already in receipt of the maximum evaluation for one painful scar under Diagnostic Code 7804, entitlement to an evaluation in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.118 (2008).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling for residuals of his right inguinal hernia repair during any period on appeal, and there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The February 2010 VA examination noted the pain from the hernia surgery had significant effects on the Veteran's employment, including problems lifting and carrying.  The examiner noted there were moderate effects on the Veteran's daily activities.  However, the Veteran reported he had not lost any time from work during the prior year due to the pain from his right inguinal hernia repair.  Notably, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran was employed as of the February 2010 VA examination, and the Veteran reported he had not lost any time from work in the prior year.  Although the examiner noted there were significant effects of the pain on the Veteran's occupation, such as problems lifting and carrying, there is no indication the Veteran is unemployable due to the service-connected residuals of his right inguinal hernia repair.  Accordingly, the Board concludes a claim for TDIU has not been raised.


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for residuals, right inguinal hernia repair, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


